                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

TONYA KAYE HILL,                                  §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 6:18-CV-00208-JDL
                                                  §
COMMISSIONER, SOCIAL SECURITY                     §
ADMINISTRATION,                                   §
                                                  §
               Defendant.                         §

                            MEMORANDUM OPINION AND ORDER

       On May 14, 2018 Tonya Kaye Hill (“Plaintiff”) initiated this civil action pursuant to the

42 U.S.C. § 205(g) for judicial review of the Commissioner’s denial of Plaintiff’s application for

Social Security benefits. (Doc. No. 1.) Pursuant to 28 U.S.C. § 636(c), the parties consented to

the undersigned to conduct all proceedings and order the entry of judgment in this case. (Doc.

No. 13, at 1–2.) For the reasons stated below, the Court REVERSES and REMANDS this case

to the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).

                                        BACKGROUND

       On July 7, 2015, Plaintiff protectively filed an application for social security benefits, and

on July 16, 2015, Plaintiff protectively filed an application for supplemental security income. See

Transcript (“Tr.”) at 103–04, 220–29. The applications alleged a disability beginning October 1,

2014. Id. at 222, 224. The claim was initially denied on November 25, 2015, and upon

reconsideration on March 10, 2016. Id. at 151–56, 160–63. Plaintiff sought review of the denial

at an administrative hearing and had a video hearing on February 13, 2017. Id. at 35–63. The

ALJ issued an unfavorable decision on May 11, 2017. Id. at 10–22. Plaintiff sought review, and

on March 13, 2018, the Appeals Council denied Plaintiff’s request for review. Id. at 1–6.

                                                 1
Therefore, the ALJ’s decision became the Commissioner’s final decision. See Sims v. Apfel, 530

U.S. 103, 106–07 (2000). Plaintiff has filed the instant action for review.

                                      LEGAL STANDARD

       Title II provides for federal disability insurance benefits and Title XVI provides for

supplemental security income for the disabled. Judicial review of the denial of disability benefits

under section 205(g) of the Act, 42 U.S.C. § 405(g), is limited to “determining whether the

decision is supported by substantial evidence in the record and whether the proper legal

standards were used in evaluating the evidence.” Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir.

1994) (quoting Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990)); Muse v. Sullivan, 925

F.2d 785, 789 (5th Cir. 1991) (per curiam). A finding of no substantial evidence is appropriate

only where there is a conspicuous absence of credible choices or no contrary medical evidence.

Johnson v. Bowen, 864 F.2d 340, 343–44 (5th Cir. 1988) (citing Hames v. Heckler, 707 F.2d

162, 164 (5th Cir. 1983)). Accordingly, the Court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the [Commissioner]’s, even

if the evidence preponderates against the [Commissioner]’s decision.” Bowling, 36 F.3d at 435

(quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)); see Spellman v. Shalala, 1 F.3d

357, 360 (5th Cir. 1993); Anthony v. Sullivan, 954 F.2d 289, 295 (5th Cir. 1992); Cook v.

Heckler, 750 F.2d 391, 392 (5th Cir. 1985). Rather, conflicts in the evidence are for the

Commissioner to decide. Spellman, 1 F.3d 357, 360 (5th Cir. 1993) (citing Selders v. Sullivan,

914 F.2d 614, 617 (5th Cir. 1990)); Anthony, 954 F.2d 289, 295 (5th Cir. 1992) (citing Patton v.

Schweiker, 697 F.2d 590, 592 (5th Cir. 1983)). A decision on the ultimate issue of whether a

claimant is disabled, as defined in the Act, rests with the Commissioner. Newton v. Apfel, 209

F.3d 448, 455–56 (5th Cir. 2000); SSR 96-5p, 61 Fed. Reg. 34471 (July 2, 1996).



                                                 2
       “Substantial evidence is more than a scintilla but less than a preponderance—that is,

enough that a reasonable mind would judge it sufficient to support the decision.” Pena v. Astrue,

271 F. App’x 382, 383 (5th Cir. 2003) (citing Falco v. Shalala, 27 F.3d 160, 162 (5th Cir.

1994)). Substantial evidence includes four factors: (1) objective medical facts or clinical

findings; (2) diagnoses of examining physicians; (3) subjective evidence of pain and disability;

and (4) the plaintiff’s age, education, and work history. Fraga v. Bowen, 810 F.2d 1296, 1302

n.4 (5th Cir. 1987). If supported by substantial evidence, the decision of the Commissioner is

conclusive and must be affirmed. Richardson v. Perales, 402 U.S. 389, 390 (1971). However, the

Court must do more than “rubber stamp” the ALJ’s decision; the Court must “scrutinize the

record and take into account whatever fairly detracts from the substantiality of evidence

supporting the [Commissioner]’s findings.” Cook v. Heckler, 750 F.2d 391, 393 (5th Cir. 1985).

       A claimant for disability has the burden of proving a disability. Wren v. Sullivan, 925

F.2d 123, 125 (5th Cir. 1991). The Act defines “disability” as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A). A

“physical or mental impairment” is an anatomical, physiological, or psychological abnormality

which is demonstrable by acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§

423(d)(2)(A), 1382c(a)(3)(B).

       In order to determine whether a claimant is disabled, the Commissioner must utilize a

five-step, sequential process. Villa, 895 F.2d at 1022. A finding of “disabled” or “not disabled” at

any step of the sequential process ends the inquiry. Id.; see Bowling, 36 F.3d at 435 (citing

Harrell, 862 F.2d at 475). Under the five-step sequential analysis, the Commissioner must



                                                 3
determine at Step One whether the claimant is currently engaged in substantial gainful activity.

At Step Two, the Commissioner must determine whether one or more of the claimant’s

impairments are severe. At Step Three, the Commissioner must determine whether the claimant

has an impairment or combination of impairments that meet or equal one of the listings in

Appendix I. Prior to moving to Step Four, the Commissioner must determine the claimant’s

Residual Functional Capacity (“RFC”), or the most that the claimant can do given his

impairments, both severe and non-severe. Then, at Step Four, the Commissioner must determine

whether the claimant’s impairments are severe enough to prevent him from performing his past

relevant work. Finally, at Step Five, the Commissioner must determine whether the claimant can

perform other work available in the local or national economy. 20 C.F.R. §§ 404.1520(b)–(f),

416.920(b)-(f). An affirmative answer at Step One or a negative answer at Steps Two, Four, or

Five results in a finding of “not disabled.” See Villa, 895 F.2d at 1022. An affirmative answer at

Step Three, or an affirmative answer at Steps Four and Five, creates a presumption of disability.

Id. The burden of proof is on the claimant for the first four steps, but shifts to the Commissioner

at Step Five if the claimant shows that he cannot perform his past relevant work. Anderson v.

Sullivan, 887 F.2d 630, 632–33 (5th Cir. 1989) (per curiam).

                      ADMINISTRATIVE LAW JUDGE’S FINDINGS

       The ALJ made the following findings in her May 11, 2017 decision:

       1. The claimant meets the insured status requirements of the Social Security Act
          through December 31, 2019.

       2. The claimant has not engaged in substantial gainful activity since October 1,
          2014, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

       3. The claimant has the following severe impairments: plantar fasciitis and bone
          spurs on the feet; degenerative disc disease of the lumbar spine; chronic
          obstructive pulmonary disease; hypertension; recurrent edema; obesity;



                                                4
   anxiety disorder; and posttraumatic stress disorder (20 CFR 404.1520(c) and
   416.920(c)).

4. The claimant does not have an impairment or combination of impairments that
   meets or medically equals the severity of one of the listed impairments in 20
   CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
   404.1526, 416.920(d), 416.925, and 416.926).

5. After careful consideration of the entire record, the undersigned finds that the
   claimant has the residual functional capacity to perform sedentary work as
   defined in 20 CFR 404.1567(a) and 416.967(a) except that she can
   occasionally climb ramps or stairs. She can never climb ladders, ropes, or
   scaffolds. She can occasionally balance, stoop, kneel, and crouch. She can
   never crawl. Exposure to pulmonary irritants, such as dusts, fumes, odors, and
   poor ventilation is limited to frequent. She should avoid exposure to hazards
   such as unprotected heights and unguarded moving machinery. She is limited
   to performing detailed but not complex tasks in a routine environment,
   meaning that there are few, if any, workplace changes.

6. The claimant is unable to perform any past relevant work (20 CFR 404.1565
   and 416.965).

7. The claimant was born on March 9, 1972 and was 42 years old, which is
   defined as a younger individual age 18–44, on the alleged disability onset
   date. The claimant subsequently changed age category to a younger individual
   age 45–49 (20 CFR 404.1563 and 416.963).

8. The claimant has a limited education and is able to communicate in English.
   (20 CFR 404.1564 and 416.964).

9. Transferability of job skills is not material to the determination of disability
   because using the Medical-Vocational Rules as a framework supports a
   finding that the claimant is “not disabled,” whether or not the claimant has
   transferable job skills (See SSR 82–41 and 20 CFR Part 404, Subpart P,
   Appendix 2).

10. Considering the claimant’s age, education, work experience, and residual
    functional capacity, there are jobs that exist in significant numbers in the
    national economy that the claimant can perform (20 CFR 404.1569,
    404.1569(a), 416.969, and 416.969(a)).

11. The claimant has not been under a disability, as defined in the Social Security
    Act, from October 1, 2014, through the date of this decision (20 CFR
    404.1520(g) and 416.920(g)).
(Tr. at 12–21.)


                                        5
       The ALJ determined that Plaintiff is not disabled under sections 216(i), 223(d), and

1614(a)(3)(A) of the Social Security Act. Id. at 22.

                                            ANALYSIS

       Plaintiff alleges error in the ALJ’s determination on three bases: (1) the ALJ failed to

properly explain why Plaintiff did not meet or medically equal Listing 1.02; (2) the ALJ’s RFC

finding is not supported by substantial evidence because the ALJ improperly weighed a

consultative examiner’s opinion; and (3) the ALJ’s mental RFC findings are not supported by

substantial evidence because the ALJ did not base her mental RFC findings on any medical

opinions. (Doc. No. 15, at 1.) The Commissioner contends that: (1) Plaintiff has not shown a

Listed impairment; and (2) the ALJ’s RFC finding was proper because the ALJ afforded the

consultative examiner proper weight and the ALJ properly considered Plaintiff’s mental

limitations. (Doc. No. 17, at 4, 7, 10.)

  I.   Establishment of a Listed Impairment 1.02

       Plaintiff asserts that the ALJ’s determination that Plaintiff’s impairments did not meet

Listing 1.02 is not supported by substantial evidence because the ALJ failed to properly explain

her finding. (Doc. No. 15, at 6–10.) The Commissioner contends that the ALJ’s determination is

supported by substantial evidence because the ALJ provided an explanation for her

determination, and Plaintiff did not meet her burden of providing medical findings that support

each of the criteria for Listing 1.02. (Doc. No. 17, at 4–5.)

       At Step Three of the sequential disability analysis, the ALJ must determine whether a

claimant has an impairment or combination of impairments that meet or equal a listed

impairment in Appendix I. 20 C.F.R. § 416.920(d); 20 C.F.R. § Pt. 404, Subpt. P, App. 1

(“Listing”). Further, a Step Three finding requires the ALJ to discuss the evidence offered in


                                                  6
support of a claimant’s claim for disability and to explain why she found the claimant not to be

disabled. Audler v. Astrue, 501 F.3d 446, 448 (5th Cir. 2007). If the ALJ determines that a

claimant’s impairment meets or equals a listed impairment, then the claimant will be found

“disabled without considering age, education, and work experience.” 20 C.F.R. §§ 404.1520(d),

416.920(d). Listing 1.02 is for a major dysfunction of joints, due to any cause, and states:

       Characterized by gross anatomical deformity (e.g., subluxation, contracture, bony
       or fibrous ankylosis, instability) and chronic joint pain and stiffness with signs of
       limitation of motion or other abnormal motion of the affected joint(s), and
       findings on appropriate medically acceptable imaging of joint space narrowing,
       bony destruction, or ankylosis of the affected joint(s). With: (A) Involvement of
       one major peripheral weight-bearing joint (i.e., hip, knee, or ankle), resulting in
       inability to ambulate effectively, as defined in 1.00(B)(2)(b); or (B) involvement
       of one major peripheral joint in each upper extremity (i.e., shoulder, elbow, or
       wrist-hand), resulting in inability to perform fine and gross movements
       effectively, as defined in 1.00(B)(2)(c).

20 C.F.R. pt. 404, Subpt. P, App. 1 § 1.02 (emphasis added).

       The term “ambulate effectively” is defined in Listing 1.00(B)(2)(b) as follows:

       To ambulate effectively, individuals must be capable of sustaining a reasonable
       walking pace over a sufficient distance to be able to carry out activities of daily
       living. They must have the ability to travel without companion assistance to and
       from a place of employment or school. Therefore, examples of ineffective
       ambulation include, but are not limited to, the inability to walk without the use of
       a walker, two crutches or two canes, the inability to walk a block at a reasonable
       pace on rough or uneven surfaces, the inability to use standard public
       transportation, the inability to carry out routine ambulatory activities, such as
       shopping and banking, and the inability to climb a few steps at a reasonable pace
       with the use of a single hand rail. The ability to walk independently about one’s
       home without the use of assistive devices does not, in and of itself, constitute
       effective ambulation.

20 C.F.R. pt. 404, Subpt. P, App. 1 § 1.00(B)(2)(b) (emphasis added).

       In her decision, the ALJ stated “[Plaintiff’s] feet impairments do not meet Listing 1.02,

major dysfunction of a joint because they do not preclude her from ambulating effectively as

defined in 1.00(B)(2)(b).” Tr. at 13. Plaintiff asserts that the statement “because they do not



                                                 7
preclude her from ambulating effectively” is the only support that the ALJ provided as an

explanation for her determination. (Doc. No. 17, at 7.) Moreover, to show that the ALJ’s

determination is not supported by substantial evidence, Plaintiff cities to medical evidence that

allegedly shows Plaintiff cannot ambulate effectively without using a walker. Id. at 8–9 (citing to

Tr. at 481, 535, 628). Specifically, Plaintiff points to the opinion of David Okumbor, M.D., who

noted that Plaintiff will need a cane or walker to ambulate further than fifteen feet. Id. at 8 (citing

Tr. at 481). In response, the Commissioner argues that the ALJ’s explanation was proper because

Plaintiff allegedly failed to provide objective medical evidence proving she cannot ambulate

effectively. (Doc. No. 17, at 5.) To support the ALJ’s determination, the Commissioner points to

medical evidence in the record showing conflicting statements as to whether Plaintiff can

ambulate with or without a walker. Id. at 6 (citing Tr. at 340, 352–53, 359–61, 368). The

Commissioner acknowledges the opinion of Dr. Okumbor but argues there is still substantial

evidence supporting the ALJ’s determination that Plaintiff did not qualify for Listing 1.02. Id. at

6–7.

       Turning to Plaintiff’s claim that the ALJ failed to properly explain her Listing 1.02

determination, the record reflects that the ALJ only provided the brief notation, “because

[Plaintiff’s impairments] do not preclude her from ambulating effectively,” to support her

conclusion. See Tr. at 13. The ALJ does not support her Listing 1.02 determination with any

citations to any medical evidence in the record. Id. Indeed, the record reflects that the ALJ failed

to show which evidence she relied on in making her determination. Id. Further, the record shows

there is conflicting medical evidence regarding whether Plaintiff needs a walker to ambulate

effectively. See id. at 340, 352–53, 359–61, 368, 481, 535, 628. The ALJ must discuss the




                                                  8
evidence in the record and explain why she found that Plaintiff’s impairments did not meet

Listing 1.02. See Audler, 501 F.3d at 448.

       Accordingly, the ALJ fails to properly discuss the evidence offered in support of

Plaintiff’s claim for Listing 1.02, and the ALJ fails to explain why she found Plaintiff did not

qualify for Listing 1.02. See id. Thus, with respect to Step Three, the ALJ’s determination is not

supported by substantial evidence in the record.

       For these reasons, Plaintiff’s substantial rights have been impacted by the ALJ’s

omissions and the case should be remanded back to the ALJ. Specifically, on remand the ALJ is

to consider and discuss the relevant evidence regarding whether Plaintiff meets Listing 1.02 at

Step Three.

 II.   The ALJ’s RFC Findings

       Plaintiff alleges the ALJ’s RFC finding is not supported by substantial evidence because

the ALJ improperly weighed the opinion evidence of Dr. Okumbor. (Doc. No. 15, at 10–13.)

Specifically, Plaintiff argues that the ALJ should have (1) afforded more weight to Dr.

Okumbor’s opinion or (2) provided an explanation for why Dr. Okumbor’s opinion was given

little weight. Id. at 12–13. Plaintiff further alleges that the ALJ’s mental RFC finding is not

supported by substantial evidence because there is no medical opinion on which the ALJ could

have supported her finding. Id. at 13–15. The Court has already determined that the ALJ’s

finding on Listing 1.02 is not supported by substantial evidence. Thus, this case will be

remanded for further proceedings and a new Step Three determination. As a result, the Court

need not address Plaintiff’s RFC arguments at this time.




                                                   9
                                        CONCLUSION

       In light of the foregoing, pursuant to the fourth sentence of 42 U.S.C. § 405(g), the Court

ORDERS that the ALJ’s decision be REVERSED and this case be REMANDED to the

Commissioner for further proceedings consistent with this opinion.




            So ORDERED and SIGNED this 3rd day of July, 2019.




                                               10
